DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication 2010/0251453, hereafter referred to as ‘Chen ‘453’.  Chen ‘453 discloses a directional indicating system (figures 1A-2B) comprising; a garment 1 having at least a back panel (figures 1B-2B), a front panel (fig. 1A), a right sleeve and a left sleeve and that fits on a torso of an individual (figures 1A-2B, para. #’s 23-24); a vehicle for operation by the individual, the vehicle suitable for supplemental indicator lights (vehicle is a bicycle, see para. numbers 28 and 33-34); a plurality of lighting strips (22, 21), each of the plurality of lighting strips being independently actuatable by a switch (14, 15; para. #’s 26-30 and 34, each tilt switch 14 separately activates the left or right sleeve based on user’s hand movement or switch 15 turns light strip 21 when vehicle is accelerating, decelerating ort stopped); a controller (13, 131) for operating each of the plurality of lighting strips in at least one of a plurality of settings (on, off, right turn, left turn, stopping, moving, etc. and other programmable instructions para. numbers 25-30 and 34); and one of the plurality of lighting strips 22 is mounted to each of the right and left sleeves of the garment and forming a directional indicator for each of a left turning movement and a right turning movement (para. numbers 25-26 and 29, figures 1A-2B).
Regarding claim 2, a directional indicating system as recited in claim 1, wherein the vehicle is selected from a group including motorcycles, bicycles, skateboards, scooters, and roller skates. (vehicle is a bicycle, see para. numbers 28 and 33-34)
Regarding claim 3, a directional indicating system as recited in claim 1, wherein the plurality of lighting strips are made up of lights selected from a group including LED, rope lights, fiber optic lights or combinations thereof (LED STRIP 22, SEE PARA. # 29)
Regarding claim 5, a directional indicating system as recited in claim 1 further comprising at least one running light 21 which remains illuminated while the vehicle is in operation (para. # 28).
Regarding claim 6, a directional indicating system as recited in claim 1, wherein the plurality of settings comprises a continuous lighting, a flash simultaneously in a regular pattern, a flash in a fluctuating pattern, a flash in a programmed sequence, a flash in a random sequence, a fading light operation from light to dark, and a fading operation from dark to light (para. #’s 26-30).
Regarding claim 8, a directional indicating system as recited in claim 1, wherein the system further comprises a color controller (para. # 30) for controlling a color of the plurality of lighting strips (21, 22).
Regarding claim 9, a directional indicating system as recited in claim 8, wherein the color controller selectively changes the color of all or a portion of the plurality of lighting strips (para. # 30)
Regarding claim 10, a directional indicating system as recited in claim 1, wherein the system further comprises a power supply 12 for supplying power to the plurality of lighting strips (21, 22).
Regarding claim 11, a directional indicating system as recited in claim 10, wherein the power supply comprises a power controller 131 for operating the plurality of lighting strips (21, 22).
Claims 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication 2016/0144775, hereafter referred to as Ejawoko ‘775.  Ejiawoko discloses a method of using a turn indicator garment comprising the steps of providing a garment (figures 1-3) having a front panel (fig. 1) a back panel (figure 2), a right sleeve and a left sleeve (figures 1-3), wherein each of the right and left sleeves has a wrist portion containing a switch (switch in sleeve cuff, see para. # 17), each of the front (fig. 1) and back panels (fig. 2) have a directional lighting strip B, and at least one of the front and back panels has a running light; selecting a lighting setting (para. #’s 50-53); actuating at least one of the directional lighting strips by operation of the switch (para. numbers 44-53); controlling the operation of the at least one of the directional lighting strips (para. #’s 44-53); completing a movement of a vehicle in a direction of the operated directional lighting strip; and stopping the directional lighting strip after the movement by depressing the switch (para. #’s 44 and 48 switch can be manually turned off after making a turn but it is preferred to keep lights on for safety reasons, para. # 18).
Regarding claim 19, a method of using a turn indicator garment as recited in claim 18, wherein the step of selecting a lighting setting includes one of a continuous lighting, a flash simultaneously in a regular pattern, a flash in a fluctuating pattern, a flash in a programmed or random sequence, a fading light operation from light to dark, a fading operation from dark to light, and a color (para. numbers 33, 39 and 49-53).
Regarding claim 20, a method of using a turn indicator garment as recited in claim 19, wherein the selection of the lighting settings is done by a controller (para. numbers 33-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘453 in view of U.S. Patent Application Publication No. 2002/0044052, hereafter referred to as Stewart ‘052.  Chen ‘453 discloses the claimed invention except for the teaching that each of the plurality of lighting strips has an arrowhead indicator.
Stewart ‘052 teaches an illuminated garment which includes each of the plurality of lighting strips has an arrowhead indicator (fig. 1).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify each light strip of Chen ‘453 to include an arrowhead indicator as taught by Stewart ‘052 in order to more efficiently alert others that the vehicle is turning.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘453.  Chen ‘453 discloses the claimed invention except for the teaching that the switch is one of a manual switch, a light sensing switch, or a pressure switch.
Ejiawoko teaches an illuminated garment which includes a manual switch located at the cuff of the sleeve to operate the light strips (para. #’s 17, 33-34 and 39).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to substitute the manual switch of Ejiawoko ‘775 for the switch of Chen ‘453 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of using different know switches in the art for operating the light strips.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘453 in view of U.S. Patent Application Publication 2010/0253501, hereafter referred to as Gibson ‘501  Regarding claims 12 and 13, Chen ‘453 discloses the claimed invention except for the teaching that each of the right and left sleeves has a lighting strip on each of a front side and a back side of the sleeve, and the lighting strip operates to indicate a directional intent of the individual and/or further wherein the second and third lights each have a pair of light sets, with one of the pair of light sets being position on a front side of the right or left sleeve and another of the pair of light sets being positioned on a back side of the right or left sleeve, the pair of light sets operating simultaneously to indicate a directional intent of the vehicle operator.
Gibson ‘501 teaches a motorcycle garment having right and left sleeves with a lighting strip (401-418, 421-437) on each of a front side and a back side of the sleeve (figures 2a-2b), and the lighting strip operates to indicate a directional intent of the individual (para. #’s 82 and 85).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminated garment of Chen ‘453 to include light strips on a front and rear side of each sleeve as taught by Gibson ‘501 in order efficiently alert others of a user’s presence on both sides of the user.
Regarding claim 13, Chen ‘453 discloses a safety garment 1 for a vehicle operator (bike rider, para. #’s 28 and 33-34), comprising; a garment 1 generally covering a torso and a left and right arm of the vehicle operator (figures 1A-2B), the garment comprising a front panel (FIG. 1A), a back panel (FIG. 1B-2B), a right sleeve and a left sleeve (FIGS 1A-2B); a series of independently actuatable lights (21 and 22, para. #’s 26-30 and 34), wherein a first light 21 in said series operates in a continuous mode (para. # 28), and a second light 22 and a third light 22 both operate in a directional mode upon actuation.
Regarding claim 14, a safety garment for a vehicle operator as recited in claim 13, wherein the garment further includes a power supply 12, a mode controller 131 and a plurality of switches (14, 15).
Regarding claim 15, a safety garment for a vehicle operator as recited in claim 14, wherein each of the right and left sleeves has at least one switch mounted near a wrist portion of the sleeve (as broadly claimed switch 14 is near the user’s wrist in the sleeve)  to actuate the pair of light sets 22 associated with such sleeve.
Regarding claim 16, a safety garment for a vehicle operator as recited in claim 13, wherein each of the second 22 and third lights 22 has a plurality of settings (para. #’s 26-30 and 34).
Regarding claim 17, a safety garment for a vehicle operator as recited in claim 16, wherein the plurality of settings includes a continuous lighting, a flash simultaneously in a regular pattern, a flash in a fluctuating pattern, a flash in a programmed sequence, a flash in a random sequence, a fading light operation from light to dark, a fading operation from dark to light, and a color (para. #’s 25-30 and 34).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875